Broyles, C. J.
1. It was not error to overrule the ground of the motion for a new trial which was based upon alleged newly discovered evidence, as that evidence was cumulative, and it was also obvious that before his trial the defendant must have known of the evidence.
2. There was some slight evidence authorizing the defendant’s conviction; and the finding of the jury having been approved by the trial judge, this court is without authority to interfere.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.